
	
		I
		111th CONGRESS
		1st Session
		H. R. 3524
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Thompson of
			 California (for himself and Mr.
			 Salazar) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exclusion from the gross estate for certain farmlands and lands subject to
		  qualified conservation easements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farm Preservation and
			 Conservation Estate Tax Act.
		2.Exclusion from
			 gross estate for certain farmland so long as farmland use continues
			(a)In
			 GeneralPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 (relating to gross estate) is amended by inserting after
			 section 2033 the following new section:
				
					2033A. Exclusion of
				certain farmland so long as use as farmland continues
						(a)In
				generalIn the case of an
				estate of a decedent to which this section applies, if the executor makes the
				election described in subsection (f), the value of the gross estate shall not
				include the adjusted value of qualified farmland included in the estate.
						(b)Estates to which
				section appliesThis section shall apply to an estate if—
							(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States, and
							(2)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
								(A)the qualified
				farmland was owned by the decedent or a member of the decedent’s family,
				and
								(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or a
				member of the decedent’s family in the operation of such farmland, except that
				material participation shall also include any rental of real
				estate and related property between the estate of the decedent or any successor
				thereto and any tenant so long as the tenant uses the real estate and related
				property to produce agricultural or horticultural commodities, including but
				not limited to livestock, bees, poultry, orchards and woodlands, timber and
				fur-bearing animals and wildlife on such farmland.
								Rules
				similar to the rules of paragraphs (4) and (5) of section 2032A(b) shall apply
				for purposes of subparagraph (B).(c)Definitions and
				special ruleFor purposes of this section—
							(1)Qualified
				farmlandThe term qualified farmland means any real
				property or other property related to the farm operation—
								(A)which is located
				in the United States,
								(B)which is used as a
				farm for farming purposes, and
								(C)which was acquired
				from or passed from the decedent to a qualified heir of the decedent and which,
				on the date of the decedent’s death, was being so used by the decedent or a
				member of the decedent’s family.
								(2)Member of
				familyA member of a family, with respect to any individual,
				means—
								(A)a member of the
				family (as defined by section 2031A(e)(2)), and
								(B)includes—
									(i)a lineal descendant of any spouse described
				in subparagraph (D) of section 2032A(e)(2),
									(ii)a lineal descendant of a sibling of a
				parent of such individual,
									(iii)a
				spouse of any lineal descendant described in clause (ii), and
									(iv)a
				lineal descendant of a spouses described in clause (iii).
									(3)Adjusted
				valueThe term adjusted value means the value of
				farmland for purposes of this chapter (determined without regard to this
				section), reduced by the amount deductible under paragraph (3) or (4) of
				section 2053(a).
							(4)Other
				termsAny other term used in this section which is also used in
				section 2032A shall have the same meaning given such term by section
				2032A.
							(d)Tax treatment of
				dispositions and failures To use for farming purposes
							(1)Imposition of
				recapture taxIf, at any time after the decedent’s death—
								(A)the qualified heir
				disposes of any interest in qualified farmland (other than by a disposition to
				a member of his family), or
								(B)the qualified heir
				ceases to use the real property which was acquired (or passed) from the
				decedent as a farm for farming purposes,
								then there
				is hereby imposed a recapture tax on such disposition or cessation of
				use.(2)Amount of
				recapture taxThe amount of the tax imposed by paragraph (1)
				shall be the excess of—
								(A)the tax which
				would have been imposed by section 2001 on the estate of the decedent but
				determined as if such estate included the interest in qualified farmland
				described in paragraph (1) which was so disposed of or ceased to be so used,
				reduced by the credits allowable against such tax, over
								(B)the tax imposed by
				section 2001 on the estate of the decedent, reduced by such credits.
								For
				purposes of this paragraph, the value of the interest in qualified farmland
				specified in subparagraph (A) shall be the adjusted value of such interest as
				of the date of the disposition or cessation of such interest described in
				paragraph (1).(3)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this subsection, including regulations requiring record keeping and
				information reporting, except that the Secretary may not impose a lien on the
				estate of the decedent or qualified farmland for such purposes.
							(e)Application of
				other rulesRules similar to the rules of subsections (e) (other
				than paragraph (13) thereof), (f), (g), (h), and (i) of section 2032A shall
				apply for purposes of this section.
						(f)ElectionThe
				election under this subsection shall be made on or before the due date
				(including extensions) for filing the return of tax imposed by section 2001 and
				shall be made on such return.
						.
				
			(b)Clerical
			 AmendmentThe table of
			 sections for part III of subchapter A of chapter 11 of such Code is amended by
			 inserting after the item relating to section 2033 the following new
			 item:
				
					
						Sec. 2033A.  Exclusion of certain farmland so long as use as
				farmland
				continues.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			3.
			 Temporary exclusion of qualified conservation easements
			(a)In
			 generalPart III of
			 subchapter A of chapter 11 of the Internal Revenue Code of 1986 (relating to
			 gross estate), as amended by section 2, is amended by inserting after section
			 2033A the following new section:
				
					2033B. Temporary
				exclusion of qualified conservation easements
						(a)In
				generalIn the case of an
				estate of a decedent to which this section applies, if the executor makes the
				election described in subsection (d)—
							(1)the value of the
				gross estate shall not include the value of land subject to a qualified
				conservation easement included in the estate, but
							(2)a tax under
				subsection (b) shall apply.
							(b)Tax treatment of
				dispositions and for use incompatible with conservation easement
							(1)Imposition of
				recapture taxIf, at any time after the decedent’s death—
								(A)the qualified heir
				disposes of any interest in the land described in subsection (a)(1) (other than
				by a disposition to a member of his family), or
								(B)the qualified heir
				uses any portion of the land described in subsection (a)(1) in a manner which
				violates the terms of such easement,
								then there
				is hereby imposed a recapture tax on such disposition or use.(2)Amount of
				recapture taxThe amount of the tax imposed by paragraph (1)
				shall be the excess of—
								(A)the tax which
				would have been imposed by section 2001 on the estate of the decedent,
				determined as if—
									(i)section 2031(c)
				did not apply, and
									(ii)as if such estate
				included the interest described in paragraph (1)(A) or the portion described in
				paragraph (1)(B), as applicable,
									reduced
				by the credits allowable against such tax, over(B)the tax imposed by
				section 2001 on the estate of the decedent, reduced by such credits.
								For
				purposes of this paragraph, the value of any interest in land or portion of
				land subject to a qualified conservation easement shall be the fair market
				value of such interest or portion as of the date of the disposition or use of
				such interest or portion described in paragraph (1).(3)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this subsection,
				including regulations requiring record keeping and information reporting,
				except that the Secretary may not impose a lien on the estate of the decedent,
				land subject to a qualified conservation easement, or qualified conservation
				easement for such purposes.
							(c)Land subject to
				qualified conservation easementFor purposes of this section, the terms
				land subject to a qualified conservation easement and
				qualified conservation easement have the meanings given such
				terms by section 2031(c)(8).
						(d)ElectionThe
				election under this subsection shall be made on or before the due date
				(including extensions) for filing the return of tax imposed by section 2001 and
				shall be made on such return.
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter B of chapter 62 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 2033B.  Temporary exclusion of qualified conservation
				easements.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to estates of decedents dying after the date of the
			 enactment of this Act.
			4.Modification of
			 definition of qualified conservation easement
			(a)In
			 generalSubparagraph (B) of
			 section 2031(c)(8) of the Internal Revenue Code of 1986 is amended by striking
			 and the restriction on the use of such interest described in section
			 170(h)(2)(C) shall include a prohibition on more than a de minimis use for a
			 commercial recreational activity.
			(b)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			5.Modification of
			 rules relating to valuation of certain farm, etc., real property
			(a)Disposition of
			 interest subject to qualified conservation easementSubparagraph (A) of section 2032A(c)(1) of
			 the Internal Revenue Code of 1986 is amended by striking family)
			 and inserting family or by a disposition to any other person when such
			 interest in real property is subject to a qualified conservation easement (as
			 defined in section 2031(c)(8)(B))).
			(b)Woodlands
			 subject to management planParagraph (2) of section 2032A(c) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
				
					(F)Exception for
				woodlands subject to management planSubparagraph (E) shall not apply to any
				disposition or severance of standing timber on a qualified woodland that is
				made pursuant to—
						(i)a
				written forest management plan developed by a credentialed professional
				forester,
						(ii)a
				written forest management plan that is equivalent to a forest stewardship plan,
				or
						(iii)a third-party
				audited forest certification system or similar land management
				protocol.
						.
			(c)Sale of
			 conservation easement not a dispositionParagraph (8) of section
			 2032A(c) of such Code is amended—
				(1)by striking
			 A qualified and inserting Neither a qualified,
			 and
				(2)by inserting
			 nor a sale of a conservation easement limiting the use of qualified real
			 property after otherwise.
				(d)Farm
			 definedParagraph (4) of section 2032A(e) of such Code is amended
			 by striking orchards and woodlands and inserting
			 orchards, woodlands, and properties managed to provide habitat in
			 support of fish and wildlife dependent recreation.
			(e)Farming purpose
			 definedParagraph (5) of section 2032A(e) of such Code is
			 amended—
				(1)in subparagraph
			 (A) by inserting , silvicultural, after
			 agricultural, and
				(2)by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following:
					
						(D)creating, restoring, enhancing, or
				maintaining habitat for the purpose of generating revenue from nature-oriented
				recreational opportunities, including hunting, fishing, wildlife observation,
				and related fish and wildlife dependent
				recreation.
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			
